                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Case No. 18‐CR‐0138 (PJS/LIB)
                                                      Case No. 20‐CV‐1844 (PJS)
                      Plaintiff,
                                                     Case No. 19‐CR‐0078 (PJS/LIB)
 v.                                                   Case No. 20‐CV‐1843 (PJS)

 ALEXANDER LEVI BLACKWELL,                                      ORDER

                      Defendant.



      Defendant Alexander Blackwell was indicted in both the District of Minnesota

and the District of North Dakota for offenses related to the production and possession

of child pornography. Pursuant to Fed. R. Crim. P. 20, Blackwell consented to the

transfer of the North Dakota case to this District. Blackwell thereafter pleaded guilty to

Count 3 of the Minnesota indictment (Case No. 18‐CR‐0138), which charged him with

attempted production of child pornography, and Count 2 of the North Dakota

indictment (Case No. 19‐CR‐0078), which charged him with possession of child

pornography. ECF No. 89 ¶ 1.1 The Court sentenced Blackwell to 214 months for the

production conviction and 118 months for the possession conviction, the two sentences

to be served concurrently. ECF No. 112 at 2. This represented a substantial downward




      1
       All ECF cites are to documents in Case No. 18‐CR‐0138.
variance from Blackwell’s Guidelines range of 292 to 365 months. ECF No. 123 at 7.

Blackwell did not appeal.

       This matter is before the Court on Blackwell’s motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. For the reasons that follow, the motion is

denied. Because the record conclusively demonstrates that Blackwell is not entitled to

relief, no hearing is necessary.2 See 28 U.S.C. § 2255(b); Noe v. United States, 601 F.3d 784,

792 (8th Cir. 2010).

                                       A. Background

       Blackwell’s convictions in these two cases mostly arise out of his conduct with

respect to a victim known as Minor A, whom he met online. In the spring of 2015,

Blackwell (who lived in Tennessee) began communicating with Minor A (who lived in

Minnesota). Blackwell sent Minor A many sexually explicit messages and made

multiple requests for sexually explicit photos from her. For example, on June 26, 2015,

Blackwell asked Minor A to create and send an image of her genitals, which she did the

following day. See generally ECF No. 89 ¶ 2(a); ECF No. 93 ¶¶ 8–9. Based on this

conduct, Blackwell was indicted for, and pleaded guilty to, attempted production of

child pornography in Case No. 18‐CR‐00138. ECF No. 18 at 2 (Count 3); ECF No. 89 ¶ 1.



       2
         The Court notes that Blackwell has waived an evidentiary hearing and asserts
that, if such a hearing were necessary, he would withdraw his § 2255 motion. ECF
No. 117 at 1; ECF No. 118 ¶ 1; ECF No. 131 at 1.

                                             -2-
      In July 2015, Blackwell traveled to North Dakota to see Minor A, who was

visiting the state at that time. ECF No. 89 ¶ 2(b); ECF No. 93 ¶ 10. While in North

Dakota, Blackwell was questioned by law enforcement and his electronic equipment

was seized. ECF No. 93 ¶¶ 11–14. Blackwell’s devices were found to contain child

pornography, including the picture that Minor A had sent on June 27 and pictures of a

minor residing in South Carolina. ECF No. 89 ¶ 2(b); ECF No. 93 ¶ 14. Based on this

conduct, Blackwell was indicted for, and pleaded guilty to, possession of child

pornography in Case No. 19‐CR‐0078. ECF No. 89 ¶¶ 1, 2(b).

      At the time that Blackwell committed these federal offenses, he was on probation

in Florida. ECF No. 93 ¶¶ 11–12, 38. Blackwell’s Florida offense arose out of his

attempt to have sex with an undercover officer posing as a minor. Id. ¶ 38. After

exchanging messages with the officer, Blackwell traveled to meet her on January 26,

2014, at which point he was arrested. Id. He was convicted of unlawful use of a two‐

way communication device and sentenced to 18 months probation. Id. Blackwell’s

July 2015 travel to North Dakota violated the terms of his Florida probation. Id.

Blackwell’s probation was therefore revoked, and he was sentenced to two years in

prison (eventually serving about 20 months). Id.; ECF No. 118 ¶ 3.

      Blackwell’s presentence investigation report (“PSR”) indicates that his Florida

probation was revoked because he traveled to North Dakota without permission. ECF



                                           -3-
No. 93 ¶ 38. In his § 2255 motion, however, Blackwell contends that the Florida court

sentenced him for the conduct underlying his federal offenses and that, as a result, he

was entitled to an adjustment to his federal sentence under § 5G1.3 of the United States

Sentencing Guidelines. Blackwell alleges that his counsel was ineffective for failing to

obtain a transcript of his Florida revocation proceeding to prove that the federal and

state sentences were based on the same conduct and for failing to make this argument

at sentencing.

                                          B. Analysis

       To prevail on a claim of ineffective assistance of counsel, a defendant must

establish (1) “that counsel’s representation fell below an objective standard of

reasonableness” and (2) prejudice, that is, “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). “[A] court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance . . . .” Id. at 689.

       As noted, Blackwell alleges that his counsel was ineffective because he failed to

argue that Blackwell should receive an adjustment under § 5G1.3 for his Florida

sentence. Section 5G1.3(b) provides, in relevant part:

               If . . . a term of imprisonment resulted from another offense
               that is relevant conduct to the instant offense of conviction


                                               -4-
              under the provisions of subsections (a)(1), (a)(2), or (a)(3) of
              § 1B1.3 (Relevant Conduct), the sentence for the instant
              offense shall be imposed as follows:

              (1)    the court shall adjust the sentence for any period of
                     imprisonment already served on the undischarged
                     term of imprisonment if the court determines that
                     such period of imprisonment will not be credited to
                     the federal sentence by the Bureau of Prisons; and

              (2)    the sentence for the instant offense shall be imposed
                     to run concurrently to the remainder of the
                     undischarged term of imprisonment.

       Blackwell argues that his Florida sentence triggers an adjustment to his federal

sentence under this provision because, according to Blackwell, the Florida court based

its sentence on the same conduct for which he was sentenced in federal court. As a

result, Blackwell argues, the Court should have adjusted his federal sentence

downward by 20 months to account for the time he served on the Florida violation.

       Blackwell does not seem to dispute that, as a formal matter, his probation

violation consisted of traveling to North Dakota without permission, which is not the

same as the conduct underlying his federal offenses. See ECF No. 93 ¶ 38 (PSR stating

that “Blackwell’s questioning by law enforcement in the instant offense triggered the

probation violation, as the defendant had traveled to North Dakota without permission

of his supervising officer.”); ECF No. 121 ¶ 10 (affidavit from counsel stating that the

Florida arrest warrant cited a travel restriction and alleged that Blackwell traveled



                                             -5-
without permission); ECF No. 117 at 3 (Blackwell’s motion stating that he surrendered

to Florida authorities “on the probation violation of travelling without permission”).

Instead, Blackwell seems to be arguing that the Florida judge took into account the

conduct underlying his federal charges when the judge determined what sentence to

impose upon revocation. Even if that is true, however—indeed, even if the Florida

judge revoked Blackwell’s probation solely on the basis of the conduct underlying his

federal offenses—Blackwell would not be entitled to an adjustment under § 5G1.3(b),

for two reasons:

      First, § 5G1.3(b) applies to cases involving undischarged terms of imprisonment.

Blackwell, however, finished serving his term of imprisonment for the Florida

revocation on March 29, 2017, long before his August 5, 2019 sentencing in these federal

cases. ECF No. 98 ¶ 38; ECF No. 109. Because Blackwell’s Florida sentence was

completed at the time of his federal sentencing, § 5G1.3(b) does not apply.

      Second, even if Blackwell’s Florida sentence had been undischarged at the time of

his federal sentencing, he would not be entitled to an adjustment because § 5G1.3 does

not provide for any adjustment for terms of imprisonment that result from revocations

of probation, parole, or supervised release. U.S.S.G. § 5G1.3, cmt. n.4(C). To the

contrary, § 5G1.3 recommends that when a defendant violates probation by committing

a new crime, the sentence for the new crime should run consecutively to any revocation



                                           -6-
sentence. Id.; see also id. § 7B1.3(f) (recommending that any prison term imposed upon

revocation be served consecutively to any sentence the defendant is serving, “whether

or not the sentence of imprisonment being served resulted from the conduct that is the

basis of the revocation of probation or supervised release”); id. cmt. n.4 (recommending

that any sentence for a criminal offense imposed after revocation be run consecutively

to the revocation sentence).

       Blackwell argues that his Florida sentence was not a typical revocation sentence,

and that therefore the Guidelines provisions recommending consecutive sentences are

inapplicable. His argument is somewhat unclear, but it seems to be as follows: (1) the

original disposition of his Florida case was “adjudication withheld,” ECF No. 131 at 1;

ECF No. 93 ¶ 38; (2) it was not until the revocation proceeding that he was adjudicated

guilty of unlawful use of a two‐way communication device—the original underlying

crime for which he was placed on probation, id. at 1–2; (3) he was therefore sentenced to

two years for the underlying charge, not for a probation violation, id.; and (4) the two‐

year sentence was “not given specifically for the probation violation, but for the exact

same conduct you sentenced me for,” id. at 2.

       This argument makes no sense, as (4) does not follow from (1), (2), and (3). If

Blackwell’s Florida sentence was imposed for his original Florida offense, then it was not

based on the same conduct underlying his federal offenses. Setting that aside, the



                                            -7-
disposition of “adjudication withheld” does not actually distinguish Blackwell’s Florida

sentence from a typical revocation sentence.3 To the contrary, punishment for a

probation or other supervision violation is generally understood not as a sanction for a

new offense but rather “as part of the penalty for the initial offense.” Johnson v. United

States, 529 U.S. 694, 700 (2000). Treating Blackwell’s Florida sentence as a sanction for

his original offense therefore makes it exactly like a typical revocation sentence.

       In his reply, Blackwell moves away from his argument that he was entitled to an

adjustment under § 5G1.3 and instead contends that his counsel should have argued for

a downward departure under various provisions of the Guidelines. Blackwell did not

make this argument in his § 2255 motion, however, and thus it is waived. Even if his

argument had not been waived, the Court would reject it on the merits. Blackwell cites

§ 5K2.23, which states that a downward departure may be appropriate in cases in which

§ 5G1.3(b) would require an adjustment but for the fact that the defendant already



       3
        The disposition of “adjudication withheld” means that the defendant was
convicted but the judge withheld a final judgment and instead placed the defendant on
probation, with the option of imposing sentence at a later time (presumably after a
violation). See Fla. R. Crim. P. 3.670 (“where allowed by law, the judge may withhold
an adjudication of guilt if the judge places the defendant on probation”); Fla. R. Crim.
P. 3.701(d)(2) (“‘Conviction’ means a determination of guilt resulting from plea or trial,
regardless of whether adjudication was withheld or whether imposition of sentence was
suspended.”); Fla. R. Crim. P. 3.704(d)(6) (same); Fla. Stat. § 775.14 (allowing up to five
years to impose a sentence where sentence has been withheld); State v. Gazda, 257 So.2d
242, 243–44 (Fla. 1971) (explaining the distinction between the conviction and the
adjudication of conviction).

                                            -8-
completed the prior sentence. As explained above, however, § 5G1.3(b) does not apply

to revocation sentences, and Blackwell therefore would not have been entitled to an

adjustment even if his Florida sentence had been undischarged at the time of his federal

sentencing.

       Blackwell also points to application notes 4(D) and 4(E) of § 5G1.3. Note 4(D)

applies to “complex” cases in which the defendant is subject to multiple undischarged

terms of imprisonment, which was not true here. Note 4(E) states that it may be

appropriate for a court to depart in an “extraordinary case,” such as, for example, when

the defendant has served a “very substantial” term of imprisonment for conduct only

partly consisting of relevant conduct for the current offense. This was not an

extraordinary case, however, nor can Blackwell’s two‐year revocation sentence be

considered “very substantial” in light of the fact that he initially received no prison time

for the underlying offense.

       Finally, even if Blackwell’s counsel erred by not arguing for a departure,

Blackwell cannot show prejudice. The Court gave Blackwell a sentence that was

146 months below the 360‐month sentence sought by the government (ECF No. 99 at 1)

and 78 months below the bottom of his Guidelines range of 292 to 365 months (ECF No.

111 at 1). Even if the Florida judge did consider the conduct underlying Blackwell’s

federal offenses in deciding to impose a two‐year sentence—and even if that fact had



                                            -9-
been brought to this Court’s attention—the Court would not have reduced Blackwell’s

sentence even further, particularly given that the Guidelines recommend that

revocation sentences run consecutively.

      For these reasons, the Court denies Blackwell’s § 2255 motion.

                                          ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.     Defendant’s motion to vacate, set aside, or correct his sentence [ECF

             No. 117 in Case No. 18‐CR‐0138; ECF No. 40 in Case No. 19‐CR‐0078] is

             DENIED.

      2.     Defendant’s request to seal the filings associated with his motion is

             DENIED.

      3.     No certificate of appealability will issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


 Dated: June 18, 2021                          s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -10-
